Exhibit 10.6

 

SUPPLEMENT NO. 1 dated as of March 1, 2010 (this “Supplement”), to the U.S.
Security Agreement dated as of April 29, 2009 (as amended, supplemented or
otherwise modified from time to time the “U.S. Security Agreement”), among
SEAGATE TECHNOLOGY, an exempted limited liability company organized under the
laws of the Cayman Islands (“Intermediate Holdings”), SEAGATE TECHNOLOGY HDD
HOLDINGS, an exempted limited liability company organized under the laws of the
Cayman Islands (the “Borrower”), each subsidiary of the Borrower from time to
time party thereto (each such subsidiary individually, a “Subsidiary” and,
collectively, the “Subsidiaries” and together with the Borrower, the “Grantors”)
and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

 

A.  Reference is made to (a) the Second Amended and Restated Credit Agreement
dated as of April 3, 2009 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Intermediate Holdings, the
Borrower, the lenders from time to time party thereto (the “Lenders”), the
Administrative Agent and the other agents party thereto, and (b) the U.S.
Guarantee Agreement dated as of April 29, 2009 (as amended, supplemented or
otherwise modified from time to time, the “U.S. Guarantee Agreement”), among the
Guarantors (as defined therein) and the Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the U.S. Security Agreement and the
Credit Agreement.

 

C.  The Grantors have entered into the U.S. Security Agreement in order to
induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit.  Pursuant to Section 5.12 of the Credit Agreement and the Collateral and
Guarantee Requirement, (a) each Subsidiary that is a U.S. Loan Party that is
formed or acquired after the Second Restatement Effective Date and (b) each
other Loan Party that is formed or acquired after the Second Restatement
Effective Date that owns property in the United States that would constitute
Collateral if such Loan Party were a party thereto, in each case is required to
enter into the U.S. Security Agreement as a Grantor upon becoming a Subsidiary
Loan Party.  Section 7.15 of the U.S. Security Agreement provides that such
Subsidiaries may become Grantors under the U.S. Security Agreement by execution
and delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Grantor under the U.S.
Security Agreement in order to induce the Lenders to make additional Loans and
the Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Grantor agree as follows:

 

SECTION 1.  In accordance with Section 7.15 of the U.S. Security Agreement, the
New Grantor by its signature below becomes a Grantor under the U.S. Security

 

--------------------------------------------------------------------------------


 

Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby (a) agrees to all the terms and provisions of
the U.S. Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof except
to the extent a representation and warranty expressly relates solely to a
specific date, in which case such representation and warranty shall be true and
correct on such date.  In furtherance of the foregoing, the New Grantor, as
security for the payment and performance in full of the Obligations (as defined
in the U.S. Security Agreement), does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Grantor’s right, title and interest in and to the Collateral of the New
Grantor.  Each reference to a “Grantor” in the U.S. Security Agreement shall be
deemed to include the New Grantor.  The U.S. Security Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Grantor and the Administrative Agent.  Delivery
of an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of the New Grantor and (b) set forth under its signature
hereto, is the true and correct location of the chief executive office of the
New Grantor.

 

SECTION 5.  Except as expressly supplemented hereby, the U.S. Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties

 

2

--------------------------------------------------------------------------------


 

hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the U.S. Security Agreement.  All
communications and notices hereunder to the New Grantor shall be given to it at
the address set forth under its signature below, with a copy to the Borrower.

 

SECTION 9.  The New Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the U.S. Security Agreement as of the day and year
first above written.

 

 

 

SEAGATE HDD CAYMAN,

 

 

 

 

 

by

 

 

 

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Director

 

 

Address:

 

 

920 Disc Drive

 

 

Scotts Valley, California 95066

 

[Signature Page to Supplement No. 1 to the U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

 

 

by

 

 

 

/s/ Sharon Bazbaz

 

 

Name:

Sharon Bazbaz

 

 

Title:

Vice President

 

[Signature Page to Supplement No. 1 to the U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to Supplement No. 1
to the U.S. Security Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

None.

 

 

 

--------------------------------------------------------------------------------